Citation Nr: 0833364	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967, during which time he was in Vietnam from 
April 12, 1966 to April 11, 1967, including in the vicinity 
of Saigon, Bien Hoa, and the Long Binh ammunition dump.   His 
primary MOS was as a radio operator.  Official records for 
the time frame and location show ongoing combat incidents.  
He was assigned to a signal unit and on TDY with the 199th 
Light Infantry Brigade for 2-3 weeks.  The Military 
Assistance Command Vietnam (MACV) reports show that during 
the time when he was at Long Binh, the area was attacked on 
numerous occasions.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating action by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO in July 2005; a transcript is 
of record.

In a decision in December 2005, the Board found that new and 
material evidence had been submitted and the veteran's claim 
for service connection for post-traumatic stress disorder 
(PTSD) had been reopened.  The Board also remanded the issue 
of service connection for PTSD for development and 
consideration on the substantive merits.  At the same time, 
the Board remanded the issue of service connection for 
residuals of a right knee injury.  

Subsequently the VARO granted service connection for PTSD and 
assigned a 30 percent rating.  That resolves that issue on 
appeal.  Nonetheless, it is noted that in documents recently 
received by VA in Washington, DC, the veteran has indicated 
his disagreement with that rating and has sought entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
These communications are referred to the RO for appropriate 
action.  See Nacoste v. Brown, 6 Vet. App. 439, 440 (1994) 
(holding that the statutory language of 38 U.S.C.A. § 
7105(b)(1) requires that a notice of disagreement be filed 
with the agency of original jurisdiction).



FINDING OF FACT

Medical opinion of record is sufficient to support the 
conclusion that the veteran has chronic residuals of a right 
knee injury as a result of service.  



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, residuals of 
a right knee injury were incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Given the favorable decision with regard to service 
connection for residuals of a right knee injury, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is now moot or 
represents harmless error.  



Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board is mindful that, in a case such as this, where at 
least some service medical or other records may no longer be 
available, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Service treatment records are limited.  Available service 
records confirm several instances of injuries to one or the 
other lower extremities although there is no specific 
reference to his right knee.  The veteran has reported that 
he was seen for his right knee problems in 1999.  

Recent VA records from the early 2000's are in the file 
showing complaints and treatment for right knee problems and 
diagnosis of possible degenerative joint disease of the right 
knee.

In his VA Form 21-526 initial claim filed in 2001, the 
veteran said that he had approached VA in 1967 for benefits 
soon after service, but they would not treat him for 
anything.  He has since stated that he had been told that 
those records are no longer available.

A statement is of record from SBT, M.D., dated in February 
2001, to the effect that he had seen the veteran for right 
knee complaints.  The veteran said that he played football in 
high school and for a year in college but had not recalled 
any special knee injury during that time.  X-rays were 
negative and the physician opined that he had a 
patellofemoral syndrome involving the right knee.  Further 
evaluations including by Magnetic Resonance Imaging (MRI) in 
March 2001 showed evidence of tendinosis and intrasubstance 
tears involving the distal quadriceps tendon and signs of 
chondomalacia patella.

The veteran testified in July 2005 as to his in-service right 
knee injury.  In that testimony and in recent written 
documents, he has stated that the right knee injury occurred 
when he was dropping or quickly getting down to the ground 
during the enemy's mortar artillery and rockets attacks when 
crawling for the nearest cover.  He has stated that later his 
right knee problems were made worse when trying to get to a 
bunker during the 1966-1967 Tet Offensive.  As noted above, 
it has been verified that his unit had come under attack.  
Therefore, his testimony is consistent with the confirmed 
documentation.  

Evidence submitted in July 2008 includes a statement and 
assessment by HBB, M.D., PhD. regarding the veteran's right 
knee problems.  Dr. B noted that the veteran reported first 
having been seen for his knee in 2001, after having initially 
injured it in service in 1966-1967.  The veteran said that he 
had asked for treatment for the knee while in Vietnam, but 
that those records were not available.   He said that he had 
also sought treatment and those records from the local VA 
facility right after service, and there was no positive 
response then either and has now been told that no records 
exist for that time frame.  Despite all of this, the knee 
problem and its accompanying symptoms had continued.  Dr. B 
reviewed the current clinical findings and diagnosed 
degenerative changes in the right knee.  He opined that:

That (the veteran) has knee problems is 
not the question; he does.  It is quite 
possible that an initial knee injury, 
coupled with the rigors of war, is the 
cause.

In assessing the veteran's claim with regard to a right knee 
injury, it can be stipulated, under regulations and judicial 
mandates cited above, that he injured the knee while in 
Vietnam on one or more occasions.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The veteran has 
also provided sworn oral testimony regarding the continuity 
of problems concerning his right knee.  The sole 
uncontroverted medical opinion provides sufficient linkage of 
an association between the current right knee degenerative 
changes with his in-service injury.  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).
Accordingly, with all reasonable doubt to be resolved in the 
veteran's favor, service connection for residuals of a right 
knee injury is granted.


ORDER

Service connection for residuals of a right knee injury is 
granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


